704 S.E.2d 278 (2010)
STATE of North Carolina
v.
Durrel Jovan PALMER.
No. 296A10.
Supreme Court of North Carolina.
November 4, 2010.
Richard E. Jester, for Palmer, Durrel Jovan.
Dahr Joseph Tanoury, Assistant Attorney General, for State of N.C.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 20th of July 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 4th of November 2010."